BDMrSSS
F. #2019V02611

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                               X


UNITED STATES OF AMERICA,                                        DECREE OF FORFEITURE
                                                                 AND ORDER FOR DELIVERY
                       Plaintiff,
               -against-                                         Case No. 20-CV-2222

ONE CUNEIFORM TABLET KNOWN AS
                                                                (Donnelly, J.)
THE"GILGAMESH DREAM TABLET,"
                                                                (Kuo, M.J.)
                       Defendant in rem.


                                               X



               WHEREAS,on or about September 24,2019, the Honorable Robin M.

Meriweather, United States Magistrate Judge for the District of the District of Columbia, issued a

warrant(the "Seizure Warrant") authorizing the seizure of the above-captioned Defendant in rem

from the Museum of the Bible in Washington, D.C., having been purchased by Hobby Lobby

Stores Inc.(the "Claimant"), finding probable cause to believe that the Defendant in rem was

subject to forfeiture to the United States pursuant to 19 U.S.C. § 1595a(c)(l)(A), as property

involved in a violation of 18 U.S.C. § 2314;

               WHEREAS,on or about September 24,2019, agents of the United States

Department of Homeland Security, Homeland Security Investigations ("HSI"), executed the

Seizure Warrant against the Defendant in rem and seized the Defendant in rem;

               WHEREAS,on or about May 18, 2020, the United States filed a Verified

Complaint in rem, and on or about May 19, 2020, the Honorable Ann M. Donnelly, United

States District Judge for the Eastern District of New York, issued a warrant for the arrest ofthe

Defendant in rem (the "Warrant in rem"), finding probable cause to believe that the Defendant in
                                                                                                  2


rem is subject to forfeiture to the United States pursuant to 19 U.S.C. § 1595a(c)(l)(A), as

property involved in a violation of 18 U.S.C. § 2314;

               WHEREAS,notice of the above-referenced Verified Complaint in rem was

published on an official government forfeiture website, namely www.forfeiture.gov, for at least

30 consecutive days, beginning on May 21, 2020, and ending on June 20, 2020, and the United

States served notice on any potential claimants known to the United States at that time;

               WHEREAS,on or about June 23, 2020, the Claimant filed a Verified Claim of

Interest in which it represented that it has an ownership interest in the Defendant in rem-,

               WHEREAS, with the exception ofthe Claimant, no other person or entity has

filed with the United States a claim or verified statement of interest for the Defendant in rem, and

the time in which to do so has expired;

               WHEREAS,on or about July 15, 2021, the United States filed an Amended

Verified Complaint in rem and alleged that the Defendant in rem is also subject to seizure and

forfeiture to the United States pursuant to(a) 19 U.S.C. § 1595a(c)(l)(A), as property involved

in a violation of 18 U.S.C. § 545; and (b)Title 19, United States Code, Section 2609, as property

designated as archaeological or ethnological material that was exported from the Republic of

Iraq and imported into the United States contrary to law; and

               WHEREAS,pursuant to a Stipulation of Settlement entered into on or about July

15, 2021 (the "Stipulation"), the Claimant consented to forfeiture to the United States of the

Defendant in rem, pursuant to 19 U.S.C. § 1595a(c)(l)(A), as property involved in a violation of

18 U.S.C. § 545, and Title 19, United States Code, Section 2609, as property designated as

archaeological or ethnological material that was exported from the Republic of Iraq and imported

into the United States contrary to law.
                                                                                                  3

               UPON the application ofthe United States,

               IT IS HEREBY ORDERED,ADJUDGED AND DECREED as follows:

               1.     Pursuant to 19 U.S.C, § 1595a(c)(l)(A) and 19 U.S.C. § 2609, the

Defendant in rem is hereby forfeited and condemned to the use and benefit ofthe United States

of America for the reasons set forth in the Amended Verified Complaint in rem-,

              2.      HSI, Customs and Border Protection and its agents are hereby directed to

retain and store the Defendant in rem in accordance with all applicable laws and regulations.

              3.      The Warrant in rem previously executed shall hereby be vacated.

              4.      The District Court shall retain jurisdiction ofthis action to enforce the

terms ofthe Stipulation.

              5.      The Clerk of this Court shall forward six (6) certified copies of this Decree

of Forfeiture and Order to the United States Attorney for the Eastern District of New York,

Attention: Assistant United States Attorney Sylvia Shweder, 271 Cadman Plaza East, 8th Floor,

Brooklyn, New York 11201, and shall then mark this case closed.

Dated:        Brooklyn, New York
              July    2021
                                                s/Ann M. Donnelly
                                             THE HONORABLE ANN M.DONNELLY
                                             UNITED STATES DISTRICT JUDGE
                                             EASTERN DISTRICT OF NEW YORK
